Citation Nr: 0721408	
Decision Date: 07/17/07    Archive Date: 08/02/07

DOCKET NO.  01-06 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey



THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for service connection for residuals of 
chest injury/rib fracture.

2.  Entitlement to service connection for residuals of chest 
injury/rib fracture.

3.  Whether new and material evidence has been received to 
reopen the claim for service connection for residuals of left 
arm injury.

4.  Entitlement to service connection for residuals of left 
arm injury.

5.  Entitlement to service connection for residuals of right 
knee injury.

6.  Entitlement to an effective date prior to November 6, 
1998, for assignment of a 30 percent disability rating for 
hemorrhoids.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran served on active duty from October 1973 until 
October 1976.

In December 1977, the Board of Veterans' Appeals (Board) 
denied service connection for a scar of the left arm and in 
August 1979 the Board denied service connection for residuals 
of injury to the chest with rib fractures.  The current 
appeal arises from a June 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, that determined that new and material 
evidence had not been submitted to reopen those two claims.  
That rating decision also denied service connection for a 
right knee disability and assigned an increased (20 percent) 
rating for hemorrhoids effective from November 6, 1998.  The 
veteran appealed for service connection for the three 
disabilities (left arm, ribs, and right knee) and for an 
earlier effective date for the increased rating for 
hemorrhoids.  

In July 2004, the Board remanded the issues of whether new 
and material evidence has been received to reopen the claims 
of service connection for residuals of chest injury/rib 
fracture and left arm injury, service connection for a right 
knee disability, and entitlement to an effective date earlier 
than November 6, 1998, for a 20 percent disability rating for 
hemorrhoids.  

In September 2004, VA's Appeals Management Center (AMC) 
implemented the Board's grant of a 30 percent rating for 
hemorrhoids, effective from November 6, 1998, and the veteran 
continued his appeal for an earlier effective date for an 
increased rating.  

In an August 2005 supplemental statement of the case (SSOC), 
VA's AMC found sufficient new and material evidence to reopen 
the claims of entitlement to service connection for residuals 
of chest injury/rib fracture and for service connection for 
residuals of left arm injury.  The AMC then denied those 
claims on the merits.  

Regardless of the AMC's determination that new and material 
evidence had been submitted, the Board must address the issue 
of new and material evidence to reopen two service connection 
claims.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996), aff'd 8 Vet. App. 1 (1995) (Before considering 
previously adjudicated claim, Board must determine that new 
and material evidence was submitted, making RO determination 
in that regard irrelevant.  38 U.S.C.A. §§ 5108.  If the 
Board finds that new and material evidence has been 
submitted, the Board will grant the application to reopen the 
claims and may then consider the claims on their merits.  

Entitlement to an effective date earlier than November 6, 
1998, for a 30 percent rating for hemorrhoids is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  By decision of December 1977, the Board denied service 
connection for residuals of a left arm injury and by decision 
of August 1979 the Board denied service connection for 
residuals of injury to the chest with rib fracture.  

2.  Evidence received since the December 1977 and August 1979 
Board decisions is so significant that it must be considered 
in order to fairly decide the merits of the claims.  

3.  Competent evidence reflects that a left forearm scar was 
incurred during active service.  

4.  There is no competent evidence that tends to relate any 
current respiratory disability with rib fractures that 
occurred during active service.  

5.  There is no competent evidence that tends to relate any 
current right knee disability with the rigors of parachuting 
during active service.  


CONCLUSIONS OF LAW

1.  The December 1977 Board decision, which denied 
entitlement to service connection for residuals of a left arm 
injury, is final.  38 U.S.C.A. § 7104(b) (West 2002); 
38 C.F.R. § 20.1100 (2006).

2.  The August 1979 Board decision, which denied entitlement 
to service connection for residuals of injury to the chest 
with rib fracture, is final.  38 U.S.C.A. § 7104(b) (West 
2002); 38 C.F.R. § 20.1100 (2006).

3.  New and material evidence has been received to warrant 
reopening the previously and finally denied service 
connection claims and both claims are reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).

4.  Residuals of a left arm injury were incurred in active 
service.  38 U.S.C.A. §§ 1110, 1137, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.303 (2006).

5.  Residuals of a chest injury/rib fracture were not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).

6.  Residuals of a right knee injury were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1137, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must tell each claimant what evidence is needed to 
substantiate a claim, what evidence the claimant is 
responsible for obtaining and what evidence VA will undertake 
to obtain.  38 U.S.C.A. § 5103(a).  VA has also undertaken to 
tell claimants to submit relevant evidence in their 
possession.  38 C.F.R. § 3.159(b) (2006).  VA must tell a 
claimant the types of medical and lay evidence that the 
claimant could submit that is relevant to establishing 
disability.  

VA notified the veteran of the information and evidence 
needed to substantiate his claims.  VA provided notice 
letters in October 2003 and August 2004, which informed the 
veteran of what evidence is needed to substantiate the 
claims, what evidence he was responsible for obtaining, and 
what evidence VA would obtain.  

VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate the claims addressed in 
this decision.  VA examination reports, private medical 
reports, and three hearing transcripts are associated with 
the claims file.  All identified evidence has been accounted 
for to the extent possible.  38 U.S.C.A. § 5103A (b)-(d); see 
also 38 C.F.R. § 3.159(c).  VA sent its first notice letter 
after the initial decision; however, thereafter the case was 
remanded for additional notice to the veteran.  Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004).  

During a hearing before the undersigned Veterans Law Judge in 
February 2006, the veteran's representative argued that the 
recent VA compensation examination reports (dated in November 
2004 and July 2005) must be returned to the examiners as 
inadequate for rating purposes because the examiners did not 
address the etiology of the lung disease and right knee joint 
disease.  The representative's argument lacks merit.  
Contrary to the representative allegation, the VA examiners 
reviewed the claims file, examined the veteran, and provided 
all information requested by the Board's July 2004 remand 
instruction.  Their medical opinions are accompanied by 
sufficient rationale, which the Board finds persuasive.   

In Dingess v. Nicholson, 19 Vet. App. 473, the United States 
Court of Appeals for Veterans Claims (Court) held that the VA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

In the present appeal, because service connection is granted 
for residuals of a left arm injury, the RO will issue a 
rating decision that implements the Board's decision.  At 
that time, the RO will also assign a disability rating for 
residuals of a left arm injury in accordance with the rating 
criteria that will be provided with the rating decision.  The 
effective date will be in accordance with rules also included 
with the rating decision.  If the veteran is dissatisfied 
with either the disability rating or effective date, he may 
submit a notice of disagreement in accordance with appeal 
instructions issued with the rating decision.  Thus, no 
unfair prejudice to the veteran will result from the Board's 
grant of service connection at this time. 

With respect to the denied claims of entitlement to service 
connection for residuals of a chest injury and a right knee 
injury, no unfair prejudice to veteran will result because of 
lack of the additional notice requirements set forth in 
Dingess.  This is because service connection was denied, 
which negated the need to provide the veteran with notice of 
the disability rating and effective date provisions.  

New and Material Evidence

The veteran seeks to reopen claims of entitlement to service 
connection for residuals of chest injury/rib fracture and for 
a residual scar on the left forearm.  The pertinent evidence 
of file at the time of the 1977 and 1979 Board decisions 
consists of service medical records (SMRs) and service 
personnel documents, VA examination reports, and the 
veteran's testimony, claims, and statements.  Based on this, 
in December 1977 the Board found that no residual of a left 
arm injury was shown and denied entitlement to service 
connection for claimed residuals of a left arm injury.  In 
August 1979, the Board found no residual of a fracture of the 
left eighth rib and denied entitlement to service connection 
for that disability.  

Unless the Chairman of the Board orders reconsideration, all 
decisions of the Board are final on the date stamped on the 
face of the decision.  38 C.F.R. § 20.1100; see also 
38 U.S.C.A. § 7103(a); Hayslip v. Principi, 364 F.3d 1321, 
1326 (Fed. Cir. 2004).  Because the Chairman did not order 
reconsideration of these Board decisions, they are final.

With respect to a claim that has been finally disallowed, the 
law and regulations provide that if new and material evidence 
has been presented or secured, the claim may be reopened and 
the former disposition reviewed.  38 U.S.C.A. § 5108.  

In December 1998, the veteran asked to reopen his claims.  
His application was clearly received prior to August 29, 
2001, the date that the definition of "new and material" 
evidence was changed.  Therefore, the earlier version of 
"new and material" will be used.  38 C.F.R. § 3.156(a) 
(2001). 

"New and material" evidence, for purposes of this appeal, 
is defined as evidence not previously submitted, not 
cumulative or redundant, and which by itself, or along with 
evidence previously submitted, is so significant that it must 
be considered to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (effective prior to August 29, 2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); see also 
Evans v. Brown, 9 Vet. App. 273 (1996).

Furthermore, in determining whether the evidence is new and 
material, the credibility of the newly presented evidence is 
presumed.  Kutscherousky v. West, 12 Vet. App. 369, 371 
(1999) (per curiam) (holding that the "presumption of 
credibility" doctrine, as articulated in Evans, was not 
altered by the ruling in Hodge, and continues to be binding 
precedent).  The Board is required to give consideration to 
all of the evidence received since the last disallowance of 
these claims on any basis, in this case, since Board 
decisions dated in 1977 and 1979.  Hickson v. West, 12 Vet. 
App. 247, 251 (1999).

The evidence received by VA since the Board decisions of 1977 
and 1979 includes a July 2005 VA orthopedic compensation 
examination report and a July 2005 VA respiratory diseases 
compensation examination report.  The orthopedic examination 
report describes the size and location of the left arm scar.  
Because the prior final Board decision in 1977 is based on 
the absence of medical evidence of this scar, the current 
medical evidence that precisely describes the scar is new 
evidence.  It is highly material evidence because medical 
evidence of a current disability is required to sustain a 
service connection claim.  Thus, new and material evidence 
has been received and the claim of entitlement to service 
connection for residuals of a left forearm scar is reopened.  

Turning to the application to reopen a claim for service 
connection for a left chest injury with rib fracture, a July 
2005 VA compensation examination report reflects that 
spirometry had detected restrictive lung disease, which 
accounted for complaints of shortness of breath.  Because the 
evidence of record at the time of the final Board decision in 
1979 included no medical evidence of a lung disease, the 
current medical evidence of such is new evidence.  It is also 
highly material because medical evidence of a current 
disability is required to sustain a service connection claim.  
Thus, new and material evidence, as contemplated by 38 C.F.R. 
§ 3.156(a) (2001), has been submitted.  The claim for service 
connection for residuals of a chest injury/rib fracture is 
reopened.  



Service Connection

Service connection will be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service (wartime or peacetime).  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303(a) (2006).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002). 

Each disabling condition shown by SMRs, or for which the 
veteran seeks service connection, must be considered on the 
basis of the places, types, and circumstances of his service 
as shown by service records, the official history of each 
organization in which he served, his medical records, and all 
pertinent medical and lay evidence.  38 C.F.R. § 3.303(a).  

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.304(b); Cartright v. Derwinski, 2 
Vet. App. 24 (1991) (lay evidence alone may be sufficient to 
place the evidence in equipoise and establish entitlement to 
benefits).  

"Direct" service connection may be granted for any disease 
not diagnosed initially until after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

In October 1976 (four days after separation from active 
service), the veteran submitted his application for service 
connection.  He reported that his left arm had been torn by a 
broken screwdriver in an accident in the summer of 1975.  His 
service medical records (SMRs) do not reflect treatment for 
that injury; however, the veteran later testified that he was 
treated under field conditions and no report was made.  VA 
examined the injury in January 1977.  

In January 1977, a VA examiner noted the reported left 
forearm injury and then recommended further evaluation 
saying, "He should be examined for this by the general 
surgeon."  There is no indication that the general surgeon 
examined the left arm, however.  Thus, the special 
examination recommended by VA's January 1977 examiner was not 
performed.  

In any event, the January 1977 VA examination report strongly 
implies that the examiner did see a left arm injury.  To find 
otherwise would be illogical, as the examiner recommended 
further evaluation of it.  Incidentally, a January 1977 VA 
psychiatric evaluation notes "a big scar (on dorsum of) left 
forearm." 

Regardless of evidence of a left forearm scar in January 
1977, in a December 1977 decision, the Board concluded that 
the left arm was "normal."  

The July 2005 VA orthopedic examination report persuasively 
reports that a left forearm scar is indeed present, as the 
physician examined, measured, and described the left forearm 
scar.  In an addendum report, the VA physician opined, 
however, that it was unlikely that the scar was related to 
active service.  This opinion, the Board finds unpersuasive.

The recent VA medical opinion that dissociates the scar from 
active service is not persuasive because the injury was 
examined only two months after separation and found to be so 
remarkable as to warrant further evaluation by a surgeon.  
The recent opinion is based on a purported absence of any 
evidence of injury in 1977.  Because a scar was shown in 
1977, the recent opinion is based on incorrect facts and its 
persuasive value is severely lessened.  The bulk of the 
persuasive evidence, both medical and lay, indicates that a 
left forearm scar was present in January 1977 and that it 
stems from active service based on a claim for such submitted 
only four days after discharge from active service.  The 
Board will therefore grant the claim for service connection 
for residuals of a left forearm injury.  

Turning to the claim of service connection for residuals of 
chest injury and fractured ribs, while the SMRs clearly 
document the injury with two rib fractures and a July 2005 VA 
respiratory examination report reflects that restrictive lung 
disease was confirmed by spirometry, the VA physician has 
dissociated any current disability from the in-service rib 
fracture.  The current shortness of breath and chest pain 
have been attributed to restrictive lung disease, according 
to the July 2005 VA examining physician, who explained that 
restrictive lung disease, chest pains, and shortness of 
breath are not the sort of residuals expected of rib 
fractures.  In short, the claim remains denied because no 
medical professional has attributed any current respiratory 
disorder to active military service.  

While the veteran asserts a medical nexus, he is not a 
trained medical professional.  Lay statements are competent 
evidence with regard to descriptions of symptoms of disease 
or disability or an injury, but when the determinative issue 
involves a question of medical diagnosis or causation, as 
here, only individuals possessing specialized training and 
knowledge are competent to render an opinion.  38 C.F.R. 
§ 3.159; Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Thus, his statements may determine when symptoms 
arose, but not why they arose.  

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
against the claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  See 38 U.S.C.A. § 5107 (West 2002); 
Gilbert, supra.  The claim for service connection for 
residuals of chest injury/rib fracture is therefore denied.  

Turning to the right knee, the SMRs reflect no treatment or 
complaints referable to the right knee, although the veteran 
has testified concerning the rigors of service, including a 
hundred jumps and several hard parachute landing falls. 

On file are private clinical records covering the period from 
1984 to 1999.  An admission assessment dated in April 1999 
notes injury to the right knee from a fall through a hatch.

During an April 1999 VA examination, the veteran reported 
injury to the knees as a paratrooper in service.  He 
indicated that he had pain in his knees since 1976, with a 
history of an operation on the left knee in April 1999.  The 
veteran indicated that there was significant activity 
restriction on account of the knees.  X-rays showed a normal 
right knee.  The diagnosis was status post injuries to knees.

The veteran testified at an RO hearing in February 2002 and 
before the undersigned Veterans Law Judge in March 2004 that 
he injured his knees after hitting the ground hard during the 
course of approximately 100 jumps in airborne service.  He 
related that although the knees had bothered him over the 
years, he initially sought treatment for them in 1999 and was 
currently taking Vioxx(r) for arthritis.  A November 2004 VA 
orthopedic examination report notes considerable right knee 
limitation of motion; however, no other right knee disorder 
was found.  The assessment was right knee 
sprain/strain/injury.  In July 2005, the VA examiner opined 
that it was not at least as likely as not that the right knee 
sprain/strain is secondary to active service.

While the veteran served as a paratrooper and no doubt had 
many hard parachute landing falls, the only right knee 
disorder found on recent examination was a strain or sprain.  
Based on that fact, the VA physician dissociated the disorder 
from any event of active service.  The Board finds this 
opinion persuasive, as it is based on correct facts.  The 
veteran may not provide a nexus between the current 
disability and active service.  38 C.F.R. § 3.159; Espiritu, 
supra.  

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
against the claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  See 38 U.S.C.A. § 5107 (West 2002); 
Gilbert, supra.  The claim for service connection for 
residuals of a right knee injury is therefore denied.  


ORDER

Service connection for residuals of left arm injury is 
granted.

Service connection for residuals of chest injury/rib fracture 
is denied.

Service connection for residuals of right knee injury is 
denied.


REMAND

In reference to the veteran's claim for earlier effective 
date for the assignment of a 30 percent disability rating for 
hemorrhoids, VA's duty to assist and notify has not been met.  
VA has provided the veteran with insufficient notice of 
regulations and other provisions governing assignment of 
earlier effective dates.  38 C.F.R. § 19.29 (b).  Entitlement 
to an effective date earlier than November 6, 1998, for a 30 
percent rating for hemorrhoids must therefore be remanded to 
insure adequate notice and due process is accorded the 
veteran.  

In a November 2002 SSOC, the RO mentioned 38 C.F.R. § 3.400 
and 38 U.S.C.A. § 5110.  The SSOC recites that these 
regulations state "Except as otherwise provided, the 
effective date of an award,  ...or.. a claim for an increase 
will be the date of receipt of claim or the date entitlement 
arose, whichever is later."  However, the SSOC does not set 
forth the exceptions so provided by that regulation.  

The Board remanded the issue in July 2004 with instructions 
to provide additional notice to the veteran.  In August 2004, 
the AMC sent a notice letter telling the veteran that the 
effective date must be either the date of receipt of claim or 
date entitlement arose, whichever is later.  The letter 
failed to mention the exceptions to the rule, and thus was 
not helpful.  

Moreover, the August 2004 notice letter, at page 4, 
erroneously states that new and material evidence was needed 
before VA would reconsider the claim.  The AMC issued an SSOC 
in August 2005; however, that SSOC provided no information on 
the regulation governing assignment of effective dates. 

The requirements for assignment of effective dates are set 
forth as follows:

Unless specifically provided otherwise in this chapter, the 
effective date of an award based on [...] a claim for an 
increase, of compensation [...], shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of receipt of application therefor.  38 U.S.C.A. § 5110 (a) 
(West 2002).  

The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if application 
is received within one year from such date [emphasis added].  
38 U.S.C.A. § 5110 (b) (2).  

Increases  (1) General.  Except as provided in paragraph (0) 
(2) of this section and § 3.401 (b), date of receipt of claim 
or date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400 (o) (1).  

(2) Disability compensation.  Earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if the claim is received within one year from such 
date; otherwise, the date of receipt of the claim.  38 C.F.R. 
§ 3.400(o) (2).  

Next, 38 C.F.R. § 3.157 states that an earlier dated 
examination report may be substituted as the actual claim for 
an increase under certain circumstances.  This exception 
applies only where a formal claim for compensation has been 
allowed, or disallowed for the reason that the disability is 
not compensable in degree.  38 C.F.R. § 3.157 (b).  The 
prerequisite has been met because a rating decision issued in 
June 1977 allowed a formal claim for service connection, but 
denied compensation for the reason that the disability was 
not compensable in degree.   

Next, even if the above-stated prerequisite is met, the 
§ 3.157 exception applies only if the report relates to 
examination or treatment of a disability for which service 
connection has been previously established or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment, or hospital 
admission.  38 C.F.R. § 3.157 (b) (1).  In this case, a 
report that relates to treatment for service-connected 
hemorrhoids dated within a year of the claim (November 6, 
1998) may serve as the earlier effective for an increase.

The case is therefore remanded to the AMC for the following 
action:

1.  The AMC must review the entire file 
and ensure that all notification and 
development necessary to comply with 38 
U.S.C.A. §§ 5103(a) and 5103A (West 2002 
& Supp. 2006) and 38 C.F.R. § 3.159 
(2006)), as well as VAOPGCPREC 7-2004, is 
fully satisfied.  In particular, VA must 
send the veteran a corrective notice that 
includes: (1) an explanation as to the 
information or evidence needed to 
establish an earlier effective date, as 
outlined by the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) and 
(2) requests or tells the veteran to 
provide any evidence in his possession 
that pertains to his claim.  

The specific information or evidence 
needed to establish an effective date 
earlier than November 6, 1998, would be a 
treatment report relating to hemorrhoids 
that is dated between November 6, 1997, 
and November 6, 1998, or evidence that he 
filed his claim for an increase earlier 
than November 6, 1998.  The claims file 
must include documentation that there has 
been compliance with the VA's duty to 
notify and assist a claimant as 
specifically affecting the issue on 
appeal.

2.  After the development requested above 
has been completed to the extent 
possible, the AMC should readjudicate the 
claim for an earlier effective date.  If 
the benefit sought remains denied, the 
veteran and his representative should be 
furnished an SSOC and given an 
opportunity to respond thereto. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


